{¶ 1} The following dispositions of currently pending appeals are hereby entered based on our decision in State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.
{¶ 2} The discretionary appeal is accepted in the following case on the proposition of law noted, the judgment of the court of appeals is reversed, and the cause is remanded to the trial court for resentencing:
{¶ 3} 2005-2385. State v. Copeland, Butler App. No. CA2003-12-320, 2005-Ohio-5899, 2005 WL 2937282. Accepted on Proposition of Law No. VIII.